United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1282
                                    ___________

Michael J. Landy,                        *
                                         *
              Appellant,                 *
                                         *
       v.                                *
                                         * Appeal from the United States
Lisa Colleen Mangogna; Thomas            * District Court for the
Mangogna; Barbara Mangogna;              * Eastern District of Missouri.
Father Quirk; Associated Catholic        *
Charities of the Archdiocese of St.      * [UNPUBLISHED]
Louis; Associated Catholic Charities     *
of the Archdiocese of Washington,        *
D.C.,                                    *
                                         *
              Appellees.                 *
                                    ___________

                          Submitted: March 5, 1998
                              Filed: March 19, 1998
                                  ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      In this diversity action alleging fraud and conspiracy to commit fraud, Michael
J. Landy appeals the district court&s1 orders dismissing without prejudice his second


      1
        The Honorable Edward L. Filippine, United States District Judge for the Eastern
District of Missouri.
amended complaint, denying his Federal Rule of Civil Procedure 59(e) motion, and
denying him leave to file a third amended complaint. After carefully reviewing the
record and the parties& submissions, we affirm the judgment of the district court for the
reasons set forth in its memoranda and orders. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-